EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeannie Boettler, Attorney on January 13, 2021.

          IN THE CLAIMS:
          Claim 1, lines 14-16 after the recitation “being greater than the first Troponin reference concentration” delete “; providing a diagnosis of intermittent atrial fibrillation in the human patient when the concentration of the Troponin T” and insert --and determining that the concentration of Troponin T from the patient-- .
          Claim 1, lines 18-21 delete the recitation “initiating treatment after the diagnosis of intermittent atrial fibrillation, wherein the treatment is administration of a compound selected from the group consisting of a beta-blocker, a non-dihydropyridine calcium channel blocker, a digoxin, a vitamin K antagonist, acetylsalicylic acid and a factor Xa inhibitor.” and replace with --Administering a compound to the patient after determining that the concentration of Troponin T from the patient is greater than the first Troponin reference concentration and less than the second Troponin reference concentration, wherein the compound is selected from the group consisting of a beta-blocker, a non-dihydropyridine calcium channel blocker, a digoxin, a vitamin K antagonist, acetylsalicylic acid and a factor Xa inhibitor.--.
-- .

Reasons for allowance
 The following is an examiner’s statement of reasons for allowance:
Gibbons et al (US 2009/0233312) is considered to be the closest prior art of record.  Gibbons et al teaches methods to assess cardiac risk and ischemia.  Gibbons et al teaches contacting in vitro a sample with an antibody (binding agent) that specifically binds to a cardiac troponin (e.g. pages 5-7).  Gibbons et al specifically teaches the cardiac troponin can be Troponin T (e.g. pages 4-5). Gibbons et al teaches the antibody can be immobilized to a solid support (e.g. para's 0059-0070).  Gibbon et al teaches wash steps and addition of labeled antibodies and determining the amount of cardiac troponin in the sample (e.g. pages 5-7, para 0059-0070).  Gibbons et al teaches comparison to a reference (e.g. para 0063).  However, Gibbons et al does not teach nor fairly suggest diagnosing intermittent atrial fibrillation in the subject nor administering compound to the diagnosed subject as recurrently recited.  Further, the additional element of administering compounds as recited to the diagnosed patient imposes a meaningful limit on the judicial exception and is therefore patent eligble.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /GARY COUNTS/ Primary Examiner, Art Unit 1641